PER CURIAM.
Upon the filing of the petition for certi-orari in this case there was an apparent conflict between the decision of the District Court of Appeal and decisions of this court and other District Courts of Appeal so the matter was set for argument on jurisdiction and merits.
After hearing the arguments for petitioner and respondents and making an intensive study of the record and briefs, we now conclude that no such conflict exists as to vest jurisdiction in this court under *347Sec. 4, Art. V of the Constitution, F.S.A., so the petition for certiorari is—
Denied.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.